   Case 1:20-cv-00523-LPS Document 1 Filed 04/20/20 Page 1 of 19 PageID #: 1



                                 UNITED STATES DISTRICT COURT
                                    DISTRICT OF DELAWARE

--------------------------------------------------------
SHIVA STEIN,                                             :
                                                         :
                  Plaintiff,                             :   Civil Action No. ______________
                                                         :
v.                                                       :   COMPLAINT FOR VIOLATIONS OF
                                                         :   SECTIONS 14(a) AND 20(a) OF THE
MOBILE MINI, INC., ERIK OLSSON,                          :   SECURITIES EXCHANGE ACT OF
FREDERICK G. MCNAMEE, JEFFREY S.                         :   1934
GOBLE, JAMES J. MARTELL, KIMBERLY                        :
J. MCWATERS, LAWRENCE                                    :   JURY TRIAL DEMANDED
TRACHTENBERG, MICHAEL L. WATTS,                          :
SARA R. DIAL, STEPHEN A. MCCONNELL, :
MICHAEL W. UPCHURCH, AND KELLY                           :
WILLIAMS,                                                :
                                                         :
                  Defendants.                            :
--------------------------------------------------------

         Shiva Stein (“Plaintiff”), by and through her attorneys, alleges the following upon

information and belief, including investigation of counsel and review of publicly-available

information, except as to those allegations pertaining to Plaintiff, which are alleged upon

personal knowledge:

         1.       This is an action brought by Plaintiff against Mobile Mini, Inc. (“Mobile Mini or

the “Company”) and the members of Mobile Mini’s board of directors (the “Board” or the

“Individual Defendants” and collectively with the Company, the “Defendants”) for their

violations of Sections 14(a) and 20(a) of the Securities Exchange Act of 1934 (the “Exchange

Act”), 15 U.S.C. §§ 78n(a), 78t(a), and SEC Rule 14a-9, 17 C.F.R. 240.14a-9 and 17 C.F.R. §

244.100, in connection with the proposed merger between Mobile Mini and WillScot

Corporation and its affiliates (“WillScot”).
   Case 1:20-cv-00523-LPS Document 1 Filed 04/20/20 Page 2 of 19 PageID #: 2



       2.      Defendants have violated the above-referenced sections of the Exchange Act by

causing a materially incomplete and misleading Registration Statement on Form S-4 (the

“Registration Statement”) to be filed on April 17, 2020 with the United States Securities and

Exchange Commission (“SEC”) and disseminated to Company stockholders. The Registration

Statement recommends that Company stockholders vote in favor of a proposed transaction

whereby Picasso Merger Sub, Inc., a wholly-owned subsidiary of WillScot, will merge with and

into Mobile Mini, with Mobile Mini surviving as a wholly-owned subsidiary of WillScot (the

“Proposed Transaction”). Pursuant to the terms of the definitive agreement and plan of merger

the companies entered into (the “Merger Agreement”), each Mobile Mini stockholder will

receive 2.4050 WillScot shares (the “Merger Consideration”).

       3.      As discussed below, Defendants have asked Mobile Mini’s stockholders to

support the Proposed Transaction based upon the materially incomplete and misleading

representations and information contained in the Registration Statement, in violation of Sections

14(a) and 20(a) of the Exchange Act.          Specifically, the Registration Statement contains

materially incomplete and misleading information concerning, among other things, the analyses

performed by the Company’s financial advisors, Barclays Capital Inc. (“Barclays”) and Goldman

Sachs & Co. LLC (“Goldman Sachs,” and together with Barclays, the “Financial Advisors”), in

support of their fairness opinions.

       4.      It is imperative that the material information that has been omitted from the

Registration Statement is disclosed to the Company’s stockholders prior to the forthcoming

stockholder vote so that they can properly exercise their corporate suffrage rights.

       5.      For these reasons and as set forth in detail herein, Plaintiff seeks to enjoin

Defendants from taking any steps to consummate the Proposed Transaction unless and until the




                                                 2
   Case 1:20-cv-00523-LPS Document 1 Filed 04/20/20 Page 3 of 19 PageID #: 3



material information discussed below is disclosed to Mobile Mini’s stockholders or, in the event

the Proposed Transaction is consummated, to recover damages resulting from the Defendants’

violations of the Exchange Act.

                                  JURISDICTION AND VENUE

        6.      This Court has subject matter jurisdiction pursuant to Section 27 of the Exchange

Act (15 U.S.C. § 78aa) and 28 U.S.C. § 1331 (federal question jurisdiction) as Plaintiff alleges

violations of Sections 14(a) and 20(a) of the Exchange Act and SEC Rule 14a-9.

        7.      Personal jurisdiction exists over each Defendant either because the Defendant

conducts business in or maintains operations in this District, or is an individual who is either

present in this District for jurisdictional purposes or has sufficient minimum contacts with this

District as to render the exercise of jurisdiction over Defendant by this Court permissible under

traditional notions of fair play and substantial justice.

        8.      Venue is proper in this District under Section 27 of the Exchange Act, 15 U.S.C.

§ 78aa, as well as under 28 U.S.C. § 1391, because Mobile Mini is incorporated in this District.

                                              PARTIES

        9.      Plaintiff is, and has been at all relevant times, the owner of Mobile Mini stock and

has held such stock since prior to the wrongs complained of herein.

        10.     Individual Defendant Erik Olsson has served as a member of the Board since

March 2013 and is the Non-Executive Chairman of the Board.

        11.     Individual Defendant Frederick G. McNamee has served as a member of the

Board since June 2008.

        12.     Individual Defendant Jeffrey S. Goble has served as a member of the Board since

February 2006.




                                                   3
  Case 1:20-cv-00523-LPS Document 1 Filed 04/20/20 Page 4 of 19 PageID #: 4



       13.      Individual Defendant James J. Martell has served as a member of the Board since

January 2010.

       14.      Individual Defendant Kimberly J. McWaters has served as a member of the Board

since August 2014.

       15.      Individual Defendant Lawrence Trachtenberg has served as a member of the

Board since 1995.

       16.      Individual Defendant Michael L. Watts has served as a member of the Board

since 2002 and is the Lead Independent Director.

       17.      Individual Defendant Sara R. Dial has served as a member of the Board since

August 2014.

       18.      Individual Defendant Stephen A. McConnell has served as a member of the Board

since August 1998.

       19.      Individual Defendant Michael W. Upchurch has served as a member of the Board

since February 2019.

       20.      Individual Defendant Kelly Williams has served as a member of the Board,

President, and Chief Executive Officer since October 2019.

       21.      Defendant Mobile Mini a Delaware corporation and maintains its principal offices

at 4646 E. Van Buren Street, Suite 400, Phoenix, Arizona 85008. The Company’s stock trades

on the NASDAQ Stock Exchange under the symbol “MINI.”

       22.      The defendants identified in paragraphs 10-20 are collectively referred to as the

“Individual Defendants” or the “Board.”

       23.      The defendants identified in paragraphs 10-21 are collectively referred to as the

“Defendants.”




                                                4
     Case 1:20-cv-00523-LPS Document 1 Filed 04/20/20 Page 5 of 19 PageID #: 5



                                SUBSTANTIVE ALLEGATIONS

A.      The Proposed Transaction

        24.    Mobile Mini, together with its subsidiaries, provides portable storage and

specialty containment solutions in the United States, the United Kingdom, and Canada. It

operates through three segments: Storage Solutions North America, Storage Solutions United

Kingdom, and Tank & Pump Solutions. The Company offers various portable storage and office

products, including steel storage containers and steel ground level offices to construction

companies, retailers, medical centers, schools, utilities, distributors, military, hotels, restaurants,

entertainment complexes, and households for various applications, such as storage of

construction materials and equipment, retail and manufacturing inventory, documents and

records, and other goods. It also provides a range of specialty containment equipment, such as

steel tanks, stainless steel tank trailers, and pumps and filtration equipment, as well as roll-off,

vacuum, and dewatering boxes. In addition, the Company offers specialty containment services

comprising transportation of containers for waste management; waste management oversight and

services; system design services, including pumping assessment, filtration, and temporary

storage; and field services to install and connect customer containment equipment. It primarily

leases its specialty products for chemical, refinery, oil and natural gas drilling, mining, and

environmental service customers. As of December 31, 2019, the Company operated a rental fleet

of approximately 200,200 storage solution containers and units; and 12,700 units of tank and

pump solutions. Its network also consisted of 120 storage solutions locations, 20 tank and pump

solutions locations and 16 combined locations. Mobile Mini was founded in 1983 and is based in

Phoenix, Arizona.

        25.    On March 2, 2020, the Company and WillScot jointly announced the Proposed

Transaction:


                                                  5
Case 1:20-cv-00523-LPS Document 1 Filed 04/20/20 Page 6 of 19 PageID #: 6



         BALTIMORE and PHOENIX, March 02, 2020 (GLOBE
         NEWSWIRE) -- WillScot Corporation (NASDAQ: WSC)
         (“WillScot”) and Mobile Mini, Inc. (NASDAQ: MINI) today
         announced the companies have entered into a definitive merger
         agreement under which WillScot, a leading specialty rental
         services provider of innovative modular space and portable storage
         solutions across North America, will combine with Mobile Mini, a
         leading provider of portable storage solutions serving customers in
         the U.S., U.K., and Canada. Mobile Mini stockholders will receive
         2.4050 shares of WillScot common stock for each share of Mobile
         Mini common stock in an all-stock merger of equals transaction.

         The implied total enterprise value of the combined company is
         approximately $6.6 billion. Upon completion of the transaction,
         current WillScot and Mobile Mini stockholders will own 54% and
         46% of the combined company, respectively. The transaction is
         expected to close in the third quarter of 2020.

         This combination brings together WillScot’s leading modular
         space capabilities with Mobile Mini’s leading portable storage
         solutions. The combined company will benefit from
         complementary capabilities, a diverse customer base, a broad
         geographic footprint, increased scale, and multiple levers for
         growth driven by enhanced product and service offerings as well as
         significant cost savings.

         Brad Soultz, President and Chief Executive Officer of WillScot,
         commented, “Today’s announcement represents a milestone event
         for both WillScot and Mobile Mini. The combination of our two
         great companies creates a leading provider of modular space and
         portable storage solutions, with a broadened footprint and
         expanded fleet ideally positioned to benefit from the cross-selling
         of WillScot’s Ready to Work solutions and Mobile Mini’s
         managed services offerings. The combined company will benefit
         from diversified and predictable lease revenue streams, as well as a
         strong balance sheet and robust free cash flow2 profile, facilitating
         further growth and enhancing our ability to generate superior
         returns for our stockholders. I am very excited to combine with
         Mobile Mini and could not be prouder of the WillScot team that
         made it possible.”

         Kelly Williams, President and Chief Executive Officer of Mobile
         Mini, said, “We are pleased to join forces with WillScot to offer
         customers the largest portfolio of modular space and portable
         storage solutions in North America. We look forward to working
         with the WillScot team to successfully integrate our great



                                          6
Case 1:20-cv-00523-LPS Document 1 Filed 04/20/20 Page 7 of 19 PageID #: 7



         businesses and deliver strong, predicable growth and profitability
         to stockholders over the long term, all while maintaining our
         commitment to our culture and focus on customer service.”

         Compelling Strategic Rationale

            •   Combines two iconic industry leaders – a leading provider
                of modular space solutions and a leading provider of
                portable storage solutions – with best-in class teams and
                proven track records of delivering profitable growth and
                stockholder value.
            •   Creates industry-leading specialty leasing platform with
                enhanced ability to serve customers through a combination
                of distinct but complementary portfolios with leading
                brands and broad geographic footprint.
            •   $50 million of anticipated annual cost synergies for this
                transaction with significant upside for incremental revenue
                synergies supported by cross-customer pull through,
                expansion of WillScot’s value adding products and services
                offering across Mobile Mini’s steel ground level offices,
                and expansion of Mobile Mini’s managed services offering
                across WillScot’s customer base.
            •   Strengthens combined customer valuation proposition
                across diverse end markets via pull through from modular
                to storage and vice versa.
            •   Significant capital allocation flexibility underpinned by an
                expected combined free cash flow2 of greater than $290
                million and supported by a $2.9 billion NBV fleet
                generating predictable and strong recurring revenue with
                >30 months average lease duration and >20 years average
                useful asset life.
            •   Builds on WillScot’s track record of successfully
                integrating the ModSpace, Tyson and Acton acquisitions,
                while driving over $70 million of annual cost synergies.

         Organizational Structure

         Following the close of the transaction, Brad Soultz, WillScot’s
         Chief Executive Officer, will serve as Chief Executive Officer of
         the combined company, Kelly Williams, Mobile Mini’s President
         and Chief Executive Officer, will serve as President and Chief
         Operating Officer of the combined company, Tim Boswell,
         WillScot’s Chief Financial Officer, will serve as Chief Financial
         Officer of the combined company and Chris Miner, Mobile Mini’s
         General Counsel, will serve as General Counsel of the combined
         company.


                                         7
Case 1:20-cv-00523-LPS Document 1 Filed 04/20/20 Page 8 of 19 PageID #: 8




         The combined company’s board of directors will consist of 11
         directors, 6 of which are members from the WillScot Board of
         Directors and 5 of which are members from the Mobile Mini
         Board of Directors. Erik Olsson, the Non-Executive Chairman of
         the Board of Directors of Mobile Mini, will serve as Non-
         Executive Chairman of, and Gerry Holthaus, Non-Executive
         Chairman of the Board of Directors at WillScot, will serve as Lead
         Independent Director of, the board of directors of the combined
         company.

         Combination Overview and Financial Rationale

         Mobile Mini stockholders will receive 2.4050 shares of WillScot
         common stock for each share of Mobile Mini common stock held
         and, based on the closing price of WillScot’s Class A common
         stock on February 28, 2020, the consideration implies a premium
         of 8% to the closing price of Mobile Mini common stock on the
         same day. As part of the transaction, TDR Capital will exchange
         all of its shares of Williams Scotsman Holdings Corp. into
         approximately 10.6 million shares of WillScot Class A common
         stock pursuant to the Exchange Agreement dated November 29,
         2017 among WillScot, Williams Scotsman Holdings Corp. and
         affiliates of TDR Capital, and all shares of WillScot’s Class B
         Common Stock will be cancelled for no consideration. Upon the
         effective time of the merger, the combined company will have a
         single class of common stock.

         This combination is expected to result in an estimated enterprise
         value for the combined company at announcement of $6.6 billion,
         $1.7 billion in combined 2019 revenue and ~$650 million in
         combined 2019 Adjusted EBITDA1, including an estimated $50
         million of cost synergies from this transaction. With over $290
         million of annual free cash flow2 generation and net leverage of
         3.8x3 Adjusted EBITDA1 at close, this transaction demonstrates
         the combined company’s financial strength, significant liquidity,
         and cash flow generation to provide for ongoing growth and
         stockholder value creation.

         Additionally, the management teams anticipate $50 million in
         annualized gross pre-tax cost synergies, approximately 80% of
         which are expected to be realized in the combined company’s run-
         rate within two years of closing. The cost of achieving the
         synergies is expected to be approximately 150% of the total cost
         synergies. Significant opportunities for long-term revenue synergy
         generation are also anticipated, supported by a broad expansion of



                                         8
     Case 1:20-cv-00523-LPS Document 1 Filed 04/20/20 Page 9 of 19 PageID #: 9



               service offerings. The transaction is expected to be highly accretive
               with greater than 10% free cash flow2 per share accretion by end
               of 2021.

               The transaction has been approved by the Boards of Directors of
               WillScot and Mobile Mini. The transaction is subject to customary
               closing conditions, including receipt of customary antitrust
               approval and approval by the stockholders of each company, and is
               expected to close in third quarter of 2020. Additionally, the
               transaction also has the support of TDR Capital, which has entered
               into a customary voting agreement in support of the transaction.
               TDR Capital will be subject to a contractual lock-up for six months
               following closing. In the first year following the lock-up, TDR
               Capital will be prohibited from selling more than 50% of its shares
               of the combined company.

               Morgan Stanley & Co. LLC served as the lead financial advisor to
               WillScot, Rothschild & Co. served as the financing advisor to
               WillScot, and Stifel, Nicolaus & Co., Inc. served as the financial
               advisors to the special committee of WillScot’s Board of Directors.
               BofA Securities Inc., Deutsche Bank Securities Inc., and J.P.
               Morgan Securities LLC served as additional financial advisors to
               WillScot. Allen & Overy LLP acted as external legal counsel to
               WillScot. Barclays Capital Inc. and Goldman Sachs & Co. LLC
               served as the financial advisors to Mobile Mini, and Davis Polk &
               Wardwell LLP acted as external legal counsel to Mobile Mini.

                                               ***

        26.    The Board has unanimously agreed to the Proposed Transaction. It is therefore

imperative that Mobile Mini’s stockholders are provided with the material information that has

been omitted from the Registration Statement, so that they can meaningfully assess whether or

not the Proposed Transaction is in their best interests prior to the forthcoming stockholder vote.

B.      The Materially Incomplete and Misleading Registration Statement

        27.    On April 17, 2020, Mobile Mini and WillScot jointly filed the Registration

Statement with the SEC in connection with the Proposed Transaction.               The Registration

Statement was furnished to the Company’s stockholders and solicits the stockholders to vote in

favor of the Proposed Transaction. The Individual Defendants were obligated to carefully



                                                 9
 Case 1:20-cv-00523-LPS Document 1 Filed 04/20/20 Page 10 of 19 PageID #: 10



review the Registration Statement before it was filed with the SEC and disseminated to the

Company’s stockholders to ensure that it did not contain any material misrepresentations or

omissions.    However, the Registration Statement misrepresents and/or omits material

information that is necessary for the Company’s stockholders to make an informed decision

concerning whether to vote in favor of the Proposed Transaction, in violation of Sections 14(a)

and 20(a) of the Exchange Act.

Omissions and/or Material Misrepresentations Concerning Financial Projections

       28.    The Registration Statement fails to provide material information concerning

financial projections by management and relied upon by the Financial Advisors in their analyses.

The Registration Statement indicates that in connection with the rendering of the fairness

opinions, management prepared certain non-public financial forecasts (the “Company

Projections” and “WillScot Projections”) and provided them to the Board and the Financial

Advisors with forming a view about the stand-alone and pro forma valuations. Accordingly, the

Registration Statement should have, but fails to provide, certain information in the projections

that management provided to the Board and the Financial Advisors. Courts have uniformly stated

that “projections … are probably among the most highly-prized disclosures by investors.

Investors can come up with their own estimates of discount rates or [] market multiples. What

they cannot hope to do is replicate management’s inside view of the company’s prospects.” In re

Netsmart Techs., Inc. S’holders Litig., 924 A.2d 171, 201-03 (Del. Ch. 2007).

       29.    For the Company Projections and the WillScot Projections, the Registration

Statement provides values for non-GAAP (Generally Accepted Accounting Principles) financial

metrics for fiscal years 2020 through 2024: Adjusted EBITDA, Adjusted EBIT, and Unlevered

Free Cash Flows as calculated by each of the Company’s and WillScot’s financial advisors, but




                                               10
 Case 1:20-cv-00523-LPS Document 1 Filed 04/20/20 Page 11 of 19 PageID #: 11



fails to provide line items used to calculate these metrics or a reconciliation of these non-GAAP

metrics to their most comparable GAAP measures, in direct violation of Regulation G and

consequently Section 14(a).

       30.    When a company discloses non-GAAP financial measures in a Registration

Statement that were relied on by a board of directors to recommend that stockholders exercise

their corporate suffrage rights in a particular manner, the company must, pursuant to SEC

regulatory mandates, also disclose all projections and information necessary to make the non-

GAAP measures not misleading, and must provide a reconciliation (by schedule or other clearly

understandable method) of the differences between the non-GAAP financial measure disclosed

or released with the most comparable financial measure or measures calculated and presented in

accordance with GAAP. 17 C.F.R. § 244.100.

       31.    The SEC has noted that:

              companies should be aware that this measure does not have a
              uniform definition and its title does not describe how it is
              calculated. Accordingly, a clear description of how this measure is
              calculated, as well as the necessary reconciliation, should
              accompany the measure where it is used. Companies should also
              avoid inappropriate or potentially misleading inferences about its
              usefulness. For example, ‘free cash flow’ should not be used in a
              manner that inappropriately implies that the measure represents the
              residual cash flow available for discretionary expenditures, since
              many companies have mandatory debt service requirements or
              other non-discretionary expenditures that are not deducted from the
              measure.

       32.    Thus, to cure the Registration Statement and the materially misleading nature of

the forecasts under SEC Rule 14a-9 as a result of the omitted information in the Registration

Statement, Defendants must provide a reconciliation table of the non-GAAP measures to the

most comparable GAAP measures to make the non-GAAP metrics included in the Registration

Statement not misleading.



                                               11
 Case 1:20-cv-00523-LPS Document 1 Filed 04/20/20 Page 12 of 19 PageID #: 12



Omissions and/or Material Misrepresentations Concerning Financial Analyses

       33.     With respect to Barclays’ Selected Comparable Company Analysis, the

Registration Statement fails to disclose the individual multiples and financial metrics for the

companies observed by Barclays in the analysis.

       34.     With respect to Barclays’ Mobile Mini Standalone Discounted Cash Flow

Analysis, the Registration Statement fails to disclose: (i) the terminal values of Mobile Mini as of

December 31, 2024; (ii) the line items used to calculate the Company’s projected unlevered free

cash flows for fiscal years 2020 through 2024; (iii) the inputs and assumptions underlying the

use of the implied perpetuity growth rate of 2.0% to 3.0%; (iv) the inputs and assumptions

underlying the discount rates ranging from 8.5% to 9.5%; (v) the net debt of the Company as of

December 31, 2019; and (vi) the number of fully diluted outstanding shares of Mobile Mini

common stock.

       35.     With respect to Barclays’ Combined Company Discounted Cash Flow Analysis,

the Registration Statement fails to disclose: (i) the terminal values of the Combined Company as

of December 31, 2024; (ii) the line items used to calculate the Combined Company’s projected

unlevered free cash flows for fiscal years 2020 through 2024; (iii) the inputs and assumptions

underlying the use of the implied perpetuity growth rate of 2.25% to 3.25%; (iv) the inputs and

assumptions underlying the after-tax discount rates ranging from 8.5% to 9.5%; (v) the pro forma

net debt of the Combined Company as of December 31, 2019; (vi) the expected phased-in cost

synergies in each applicable year and costs of achieving such synergies; and (vii) the estimated

number of fully diluted outstanding shares of Combined Company common stock.

       36.     With respect to Barclays’ Mobile Mini Standalone Present Value of Future Share

Price Analysis, the Registration Statement fails to disclose: (i) the basis for applying EV/NTM




                                                12
 Case 1:20-cv-00523-LPS Document 1 Filed 04/20/20 Page 13 of 19 PageID #: 13



Adj. EBITDA multiples of 9.0x to 11.5x earnings per share of Company common stock

estimates for each of the fiscal years 2020 to 2022; and (ii) the inputs underlying the discount

rate of 12.4%.

       37.       With respect to Barclays’ Combined Company Present Value of Future Share

Price Analysis, the Registration Statement fails to disclose: (i) Barclays’ basis for applying

EV/NTM Adj. EBITDA multiples of 8.5x to 11.0x earnings per share of Combined Company

common stock estimates for each of the fiscal years 2020 to 2022; and (ii) the inputs underlying

the discount rate of 11.4%.

       38.       With respect to Goldman Sachs’ Mobile Mini Standalone Discounted Cash Flow

Analysis, the Registration Statement fails to disclose: (i) the range of illustrative terminal values

of the Company as of December 31, 2024; (ii) the inputs and assumptions underlying the use of

the implied perpetuity growth rate of 1.00% to 2.00%; (iii) the inputs and assumptions

underlying the discount rates ranging from 6.50% to 7.50%; (iv) the number of fully diluted

outstanding shares of Company common stock as of December 31, 2019; and (v) the Company’s

net debt as of December 31, 2019.

       39.       With respect to Goldman Sachs’ Combined Company Pro Forma Discounted

Cash Flow Analysis, the Registration Statement fails to disclose: (i) the range of illustrative

terminal values of the Combined Company as of December 31, 2024; (ii) the inputs and

assumptions underlying the use of the implied perpetuity growth rate of 1.25% to 2.25%; (iii) the

inputs and assumptions underlying the discount rates ranging from 6.75% to 7.75%; (iv) the

expected number of fully diluted outstanding shares of WillScot common stock following the

Proposed Transaction; and (v) pro forma net debt as of December 31, 2019.




                                                 13
 Case 1:20-cv-00523-LPS Document 1 Filed 04/20/20 Page 14 of 19 PageID #: 14



       40.     With respect to Goldman Sachs’ Mobile Mini Standalone Present Value of Future

Share Price Analysis, the Registration Statement fails to disclose: (i) Goldman Sachs’ basis for

applying EV/NTM Adj. EBITDA multiples of 9.0x to 11.5x earnings per share of Company

common stock estimates for each of the fiscal years 2020 to 2022; and (ii) the inputs underlying

the discount rate of 8.0%.

       41.     With respect to Goldman Sachs’ Pro Forma Present Value to be Received per

Share of Mobile Mini Common Stock, the Registration Statement fails to disclose: (i) Goldman

Sachs’ basis for applying EV/NTM Adj. EBITDA multiples of 8.5x to 11.0x to the estimated

Adjusted EBITDA for the Combined Company; and (ii) the inputs underlying the discount rate

of 9.0%.

       42.     With respect to Goldman’s Illustrative Contribution Analysis, the Registration

Statement fails to disclose: (i) the implied equity contributions of Mobile Mini and WillScot to

the pro forma Combined Company; (ii) the number of fully diluted shares of Mobile Mini

common stock and WillScot common stock outstanding; and (iii) the inputs underlying the

perpetuity growth rate of 1.5% for Mobile Mini and 2.0% for WillScot.

       43.     With respect to Goldman Sachs’ Illustrative Pro Forma Merger Analysis, the

Registration Statement fails to disclose: (i) the adjusted earnings per share estimates for Mobile

Mini, WillScot, and the Combined Company expected for 2021; and (ii) the assumptions relating

to expected run rate cost synergies and transaction fees.

       44.     In sum, the omission of the above-referenced information renders statements in

the Registration Statement materially incomplete and misleading in contravention of the

Exchange Act. Absent disclosure of the foregoing material information prior to the special

stockholder meeting to vote on the Proposed Transaction, Plaintiff will be unable to make a




                                                14
 Case 1:20-cv-00523-LPS Document 1 Filed 04/20/20 Page 15 of 19 PageID #: 15



fully-informed decision regarding whether to vote in favor of the Proposed Transaction, and she

is thus threatened with irreparable harm, warranting the injunctive relief sought herein.

                                     CLAIMS FOR RELIEF

                                             COUNT I

                 On Behalf of Plaintiff Against All Defendants for Violations of
           Section 14(a) of the Exchange Act and Rule 14a-9 and 17 C.F.R. § 244.100

          45.   Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          46.   Rule 14a-9, promulgated by the SEC pursuant to Section 14(a) of the Exchange

Act, provides that proxy communications with stockholders shall not contain “any statement

which, at the time and in the light of the circumstances under which it is made, is false or

misleading with respect to any material fact, or which omits to state any material fact necessary

in order to make the statements therein not false or misleading.” 17 C.F.R. § 240.14a-9.

          47.   Defendants have issued the Registration Statement with the intention of soliciting

stockholder support for the Proposed Transaction.          Each of the Defendants reviewed and

authorized the dissemination of the Registration Statement and the use of their name in the

Registration Statement, which fails to provide critical information regarding, among other things,

the financial projections that were prepared by the Company and relied upon by the Board in

recommending the Company’s stockholders vote in favor of the Proposed Transaction.

          48.   In so doing, Defendants made untrue statements of fact and/or omitted material

facts necessary to make the statements made not misleading. Each of the Individual Defendants,

by virtue of their roles as officers and/or directors, were aware of the omitted information but

failed to disclose such information, in violation of Section 14(a). The Individual Defendants

were therefore negligent, as they had reasonable grounds to believe material facts existed that



                                                 15
 Case 1:20-cv-00523-LPS Document 1 Filed 04/20/20 Page 16 of 19 PageID #: 16



were misstated or omitted from the Registration Statement, but nonetheless failed to obtain and

disclose such information to stockholders although they could have done so without

extraordinary effort.

           49.   Defendants were, at the very least, negligent in preparing and reviewing the

Registration Statement.      The preparation of a Registration Statement by corporate insiders

containing materially false or misleading statements or omitting a material fact constitutes

negligence.      Defendants were negligent in choosing to omit material information from the

Registration Statement or failing to notice the material omissions in the Registration Statement

upon reviewing it, which they were required to do carefully. Indeed, Defendants were intricately

involved in the process leading up to the signing of the Merger Agreement and the preparation

and review of strategic alternatives.

           50.   The misrepresentations and omissions in the Registration Statement are material

to Plaintiff, who will be deprived of her right to cast an informed vote if such misrepresentations

and omissions are not corrected prior to the vote on the Proposed Transaction. Plaintiff has no

adequate remedy at law. Only through the exercise of this Court’s equitable powers can Plaintiff

be fully protected from the immediate and irreparable injury that Defendants’ actions threaten to

inflict.

                                              COUNT II

 On Behalf of Plaintiff Against the Individual Defendants for Violations of Section 20(a) of
                                      the Exchange Act

           51.   Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

           52.   The Individual Defendants acted as controlling persons of Mobile Mini within the

meaning of Section 20(a) of the Exchange Act as alleged herein. By virtue of their positions as



                                                  16
 Case 1:20-cv-00523-LPS Document 1 Filed 04/20/20 Page 17 of 19 PageID #: 17



directors of Mobile Mini, and participation in and/or awareness of the Company’s operations

and/or intimate knowledge of the incomplete and misleading statements contained in the

Registration Statement filed with the SEC, they had the power to influence and control and did

influence and control, directly or indirectly, the decision making of Mobile Mini, including the

content and dissemination of the various statements that Plaintiff contends are materially

incomplete and misleading.

       53.     Each of the Individual Defendants was provided with or had unlimited access to

copies of the Registration Statement and other statements alleged by Plaintiff to be misleading

prior to and/or shortly after these statements were issued and had the ability to prevent the

issuance of the statements or cause the statements to be corrected.

       54.     In particular, each of the Individual Defendants had direct and supervisory

involvement in the day-to-day operations of Mobile Mini, and, therefore, is presumed to have

had the power to control or influence the particular transactions giving rise to the Exchange Act

violations alleged herein, and exercised the same. The omitted information identified above was

reviewed by the Board prior to voting on the Proposed Transaction. The Registration Statement

at issue contains the unanimous recommendation of the Board to approve the Proposed

Transaction.   The Individual Defendants were thus directly involved in the making of the

Registration Statement.

       55.     In addition, as the Registration Statement sets forth at length, and as described

herein, the Individual Defendants were involved in negotiating, reviewing, and approving the

Merger Agreement. The Registration Statement purports to describe the various issues and

information that the Individual Defendants reviewed and considered. The Individual Defendants

participated in drafting and/or gave their input on the content of those descriptions.




                                                 17
 Case 1:20-cv-00523-LPS Document 1 Filed 04/20/20 Page 18 of 19 PageID #: 18



       56.     By virtue of the foregoing, the Individual Defendants have violated Section 20(a)

of the Exchange Act.

       57.     As set forth above, the Individual Defendants had the ability to exercise control

over and did control a person or persons who have each violated Section 14(a) and Rule 14a-9,

by their acts and omissions as alleged herein. By virtue of their positions as controlling persons,

these defendants are liable pursuant to Section 20(a) of the Exchange Act. As a direct and

proximate result of Individual Defendants’ conduct, Plaintiff will be irreparably harmed.

       58.     Plaintiff has no adequate remedy at law. Only through the exercise of this Court’s

equitable powers can Plaintiff be fully protected from the immediate and irreparable injury that

Defendants’ actions threaten to inflict.

                                     RELIEF REQUESTED

       WHEREFORE, Plaintiff demands injunctive relief in her favor and against the

Defendants jointly and severally, as follows:

       A.      Preliminarily and permanently enjoining Defendants and their counsel, agents,

employees and all persons acting under, in concert with, or for them, from proceeding with,

consummating, or closing the Proposed Transaction, unless and until Defendants disclose the

material information identified above which has been omitted from the Registration Statement;

       B.      Rescinding, to the extent already implemented, the Merger Agreement or any of

the terms thereof, or granting Plaintiff rescissory damages;

       C.      Directing the Defendants to account to Plaintiff for all damages suffered as a

result of their wrongdoing;

       D.      Awarding Plaintiff the costs and disbursements of this action, including

reasonable attorneys’ and expert fees and expenses; and




                                                18
 Case 1:20-cv-00523-LPS Document 1 Filed 04/20/20 Page 19 of 19 PageID #: 19



          E.     Granting such other and further equitable relief as this Court may deem just and

proper.

                                           JURY DEMAND

          Plaintiff demands a trial by jury.

Dated: April 20, 2020                               RIGRODSKY & LONG, P.A.

                                               By: /s/ Gina M. Serra
OF COUNSEL:                                        Brian D. Long (#4347)
                                                   Gina M. Serra (#5387)
WOLF HALDENSTEIN ADLER                             300 Delaware Avenue, Suite 1220
FREEMAN & HERZ LLP                                 Wilmington, DE 19801
Gloria Kui Melwani                                 Telephone: (302) 295-5310
270 Madison Avenue                                 Facsimile: (302) 654-7530
New York, NY 10016                                 Email: bdl@rl-legal.com
Telephone: (212) 545-4600                          Email: gms@rl-legal.com
Facsimile: (212) 686-0114
Email: melwani@whafh.com                            Attorneys for Plaintiff




                                                   19
